Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 1 of 79 PageID #: 4122




            EXHIBIT6 16
          5('$&7(' 9(56,21
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 2 of 79 PageID #: 4123




                         EXHIBIT 1
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 3 of 79 PageID #: 4124
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 4 of 79 PageID #: 4125




                         EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 5 of 79 PageID #: 4126
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 6 of 79 PageID #: 4127
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 7 of 79 PageID #: 4128




                         EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 8 of 79 PageID #: 4129
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 9 of 79 PageID #: 4130
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 10 of 79 PageID #: 4131




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 11 of 79 PageID #: 4132
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 12 of 79 PageID #: 4133
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 13 of 79 PageID #: 4134




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 14 of 79 PageID #: 4135
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 15 of 79 PageID #: 4136




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 16 of 79 PageID #: 4137
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 17 of 79 PageID #: 4138




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 18 of 79 PageID #: 4139
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 19 of 79 PageID #: 4140




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 20 of 79 PageID #: 4141
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 21 of 79 PageID #: 4142




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 22 of 79 PageID #: 4143
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 23 of 79 PageID #: 4144
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 24 of 79 PageID #: 4145
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 25 of 79 PageID #: 4146




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 26 of 79 PageID #: 4147
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 27 of 79 PageID #: 4148
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 28 of 79 PageID #: 4149




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 29 of 79 PageID #: 4150
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 30 of 79 PageID #: 4151
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 31 of 79 PageID #: 4152




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 32 of 79 PageID #: 4153
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 33 of 79 PageID #: 4154




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 34 of 79 PageID #: 4155
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 35 of 79 PageID #: 4156




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 36 of 79 PageID #: 4157
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 37 of 79 PageID #: 4158
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 38 of 79 PageID #: 4159




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 39 of 79 PageID #: 4160
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 40 of 79 PageID #: 4161
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 41 of 79 PageID #: 4162




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 42 of 79 PageID #: 4163
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 43 of 79 PageID #: 4164




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 44 of 79 PageID #: 4165
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 45 of 79 PageID #: 4166




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 46 of 79 PageID #: 4167
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 47 of 79 PageID #: 4168




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 48 of 79 PageID #: 4169
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 49 of 79 PageID #: 4170




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 50 of 79 PageID #: 4171
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 51 of 79 PageID #: 4172
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 52 of 79 PageID #: 4173




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 53 of 79 PageID #: 4174
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 54 of 79 PageID #: 4175




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 55 of 79 PageID #: 4176
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 56 of 79 PageID #: 4177
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 57 of 79 PageID #: 4178
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 58 of 79 PageID #: 4179
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 59 of 79 PageID #: 4180




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 60 of 79 PageID #: 4181
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 61 of 79 PageID #: 4182




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 62 of 79 PageID #: 4183
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 63 of 79 PageID #: 4184




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 64 of 79 PageID #: 4185
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 65 of 79 PageID #: 4186




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 66 of 79 PageID #: 4187
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 67 of 79 PageID #: 4188
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 68 of 79 PageID #: 4189




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 69 of 79 PageID #: 4190
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 70 of 79 PageID #: 4191




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 71 of 79 PageID #: 4192
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 72 of 79 PageID #: 4193
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 73 of 79 PageID #: 4194




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 74 of 79 PageID #: 4195
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 75 of 79 PageID #: 4196
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 76 of 79 PageID #: 4197
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 77 of 79 PageID #: 4198
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 78 of 79 PageID #: 4199




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-1 Filed 03/05/21 Page 79 of 79 PageID #: 4200
